Citation Nr: 1815300	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that in March 2010, the Veteran filed a timely notice of disagreement for the issues of service connection for a thyroid disorder, latex hypersensitivity, obesity, osteopenia, and ocular rosacea.  However, given that the RO granted service connection for ocular rosacea and osteopenia (characterized as degenerative disc disease) in its April 2009 rating decision, these issues are not on appeal.  

Additionally, in May 2014, the RO issued a statement of the case (SOC) regarding denial of service connection for a thyroid disorder, hemorrhoids, latex hypersensitivity, and obesity.  In her June 2014 substantive appeal, the Veteran only appealed service connection for a thyroid disorder.  Therefore, while the RO certified the all the issues addressed in the SOC, the issues of service connection for latex hypersensitivity, hemorrhoids, and obesity are not before the Board.  


FINDING OF FACT

It is at least as likely as not that the Veteran's preexisting thyroid disorder was aggravated by active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a thyroid disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran asserts that her preexisting thyroid disorder was aggravated by active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

As an initial matter, the evidence of record, including the Veteran's own statements, reflect that she had a thyroid disorder, diagnosed as hypothyroidism, prior entrance into active duty.  Further, the Veteran's August 1983 entrance examination specifically documents the Veteran's diagnosis of hypothyroidism prior to entry into service.  As a result, there is clear and unmistakable evidence that the Veteran had a preexisting thyroid disorder prior to active service and the presumption of soundness does not attach.  See 38 U.S.C. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

However, while the Veteran's thyroid disorder preexisted service, the evidence of record indicates that her disorder was aggravated by active service.  In this case, the medical evidence, in conjunction with the Veteran's credible statements as a physician, indicates that her thyroid disorder increased in severity during service.  Specifically, the February 2009 VA examiner stated that the Veteran's thyroid disorder has "progressively worsened" during service "with increase requirement for thyroid supplementation."  Further, the Veteran's service treatment records reflect that her thyroid disorder caused her to gain a significant amount of weight during service.  In fact, as a result of her weight gain, the Veteran was placed on a weight profile and closely followed by a nutritionist prior to discharge.  Additionally, the medical evidence reflects that the Veteran complained of "mood swings" which were likely caused by her thyroid disorder.  As such, the Veteran's condition was clearly aggravated during service.

Next, there is no clear and convincing evidence that the Veteran's thyroid condition was due to the natural progression of the disease.  In arriving at this conclusion, the Board acknowledges that the negative evidence includes an opinion from the February 2009 VA examiner which states "the impression of the examiner is that the hypothyroidism has not been aggravated beyond the normal progression."  Nevertheless, the Board concludes that this opinion does not amount to clear and convincing evidence that the worsening of the disorder was not due to service.  As mentioned above, the Veteran sought treatment during active duty service and her thyroid disorder increased in severity during service.  Further, the VA examiner does not state that the evidence is clear and convincing that the Veteran's thyroid disorder was due to the natural progression of the disease.  Instead, he only states that this was his "impression."  Lastly, the examiner did not address or discuss the Veteran's significant weight gain as it relates to her thyroid disorder.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a thyroid disorder should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for a thyroid disorder is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


